      Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

KENNETTE REED, as Surviving Spouse and
Administrator of the Estate of Edd Lee Reed,
deceased,
      Plaintiff,
                      v.
EASTSIDE MEDICAL CENTER, LLC; LP
ATLANTA, LLC d/b/a/ SIGNATURE                         Civil Action No.
HEALTHCARE OF BUCKHEAD;                              1:19-cv-03967-SDG
SIGNATURE HEALTHCARE CLINICAL
CONSULTING SERVICES, LLC; SIGNATURE
HEALTHCARE CONSULTING SERVICES,
LLC; LP O HOLDINGS, LLC; JOHN DOES
(1-5); and ABC CORPORATIONS (1-5),
      Defendants.

                           OPINION AND ORDER

     This matter is before the Court on the motion by Defendants LP Atlanta,

LLC; Signature HealthCARE Clinical Consulting Services, LLC; Signature

HealthCARE Consulting Services, LLC; and LP O HOLDINGS, LLC (the

Signature Defendants) to compel alternative dispute resolution and stay

proceedings [ECF 6]. For the reasons stated below, the motion is DENIED

WITHOUT PREJUDICE.
         Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 2 of 21




I.     BACKGROUND

       a.        Factual Allegations

       On July 29, 2017, Edd Lee Reed suffered a stroke that required his

hospitalization.1 Reed was admitted to Defendant Eastside Medical Center, LLC

(Eastside) the same day.2 While at Eastside, Reed developed a pressure wound

and several areas of “skin breakdown” from which he had not previously

suffered.3 Reed remained at Eastside until September 5, 2017, when he was

transferred to Defendant LP Atlanta, LLC dba Signature Healthcare of Buckhead,

a skilled nursing facility (the Facility).4

       When Reed was transferred to the Facility, he was still suffering from

various wounds.5 Reed also developed an infection and fever around the period




1    ECF 38-2, ¶ 19.
     Unless otherwise indicated, these background facts are drawn from the well-
     pleaded allegations in the Complaint. Bryant v. Avado Brands, Inc., 187 F.3d
     1271, 1274 (11th Cir. 1999) (“At the motion to dismiss stage, all well-pleaded
     facts are accepted as true, and the reasonable inferences therefrom are
     construed in the light most favorable to the plaintiff.”).
2    ECF 38-2, ¶ 19.
3    Id. ¶ 20. See also id. ¶¶ 20–24.
4    Id. ¶ 25.
5    Id. ¶¶ 26–27.
            Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 3 of 21




from September 20–23, 2017.6 Despite his condition, Reed was discharged to his

home on September 24.7 On September 25, Reed was admitted to Gwinnett

Medical Center, where he died the following day in the intensive care unit.8 Reed’s

death certificate identifies his cause of death as a consequence of, inter alia,

necrotizing fasciitis, septic shock, or multisystem organ failure.9

           b.    Procedural History

           On July 23, 2019, Plaintiff Kennette Reed initiated this action in the State

Court of Gwinnett County, Georgia.10 The original complaint alleged that the

negligence of Defendants caused the death of her husband, Reed.11 Plaintiff, as the

surviving spouse of Reed and as administrator of Reed’s estate, seeks (among


6    Id.
7    Id. ¶ 29.
8    Id. ¶ 30.
9    Id.
10   ECF 38-1.
11   Id.
     For the avoidance of confusion, this Order refers to Kennette Reed as Plaintiff
     and Edd Lee Reed as Reed.
     Plaintiff also named as Defendants “John Does (1–5)” and “ABC Corporations
     (1–5).” [ECF 38-1, at 1.] However, because fictitious-party pleading is not
     generally permitted in federal court—with a limited exception that is not
     applicable here—the John Does and ABC Corporations are disregarded for
     purposes of this Order. Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010)
     (citing New v. Sports & Recreation, Inc., 114 F.3d 1092, 1094 n.1 (11th Cir. 1997)).
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 4 of 21




other things) damages for the full value of Reed’s life and loss of consortium, as

well as punitive damages.12

       Plaintiff filed an amended complaint on July 24, 2019, asserting the same

causes of action.13 The Signature Defendants removed to this Court on September

4, 2019.14 On September 6, these Defendants filed the instant Motion to Compel

Alternative Dispute Resolution and Stay Proceedings (the Motion to Compel

Arbitration).15 On September 20, Plaintiff opposed the Signature Defendants’

motion.16 The Signature Defendants filed their reply on October 4, 2019.17




12   See generally ECF 38-1; ECF 38-2.
13   ECF 38-2.
14   ECF 1-4.
15   ECF 6.
     Although Plaintiff filed an amendment correcting the name of Eastside
     (to reflect that it is a limited liability company) after the Signature Defendants
     filed their motion to compel arbitration [compare ECF 6 with ECF 8], the Court
     granted Plaintiff and the Signature Defendants’ request [ECF 15] that the
     motion to compel operate as the Signature Defendants’ response to Plaintiff’s
     amended pleading [ECF 20].
16   ECF 13.
17   ECF 17.
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 5 of 21




       Eastside is not alleged to be a party to the arbitration agreement.18 Nor has

Eastside joined the Signature Defendants’ motion to compel arbitration.19 In fact,

Eastside has answered each of Plaintiff’s pleadings.20 There is thus no challenge to

Plaintiff’s ability to assert her claims against Eastside in this Court, and such claims

are not affected by this Order. The Court has jurisdiction over this matter under

28 U.S.C. § 1332 based on diversity of citizenship. All Defendants are diverse from

Plaintiff and the amount in controversy exceeds $75,000.21 Accordingly, the only

issue on which the Court must rule at this stage is whether the Signature

Defendants’ motion to compel arbitration should be granted. The Court finds that,

under the circumstances presented here, it should not.




18   ECF 6. See also ECF 6-2.
19   See generally ECF 6.
20   ECF 2; ECF 14; ECF 38-3.
21   Plaintiff is a citizen of the State of Georgia. [ECF 1-4, ¶ 4.] The Signature
     Defendants are all limited liability companies that are citizens of the places
     where their members are located (Arizona, California, Connecticut, Kentucky,
     New Jersey, New York, Tennessee, Texas, and the United Kingdom). [Id. ¶ 9.]
     Rolling Greens MHP, L.P. v. Comcast SCH Holdings LLC, 374 F.3d 1020, 1022
     (11th Cir. 2004) (“[A] limited liability company is a citizen of any state of which
     a member of the company is a citizen.”). Eastside is also a limited liability
     company and is therefore a citizen of Delaware, Nevada, and Tennessee.
     [ECF 39, at 4; ECF 39-1, ¶¶ 4–8.]
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 6 of 21




II.    LEGAL STANDARD

       The Federal Arbitration Act reflects the strong federal policy in favor of

arbitration. Howsam v Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (noting that

the Supreme Court has “long recognized and enforced a ‘liberal federal policy

favoring arbitration agreements’”) (quoting Moses H. Cone Mem. Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24–25 (1983)). See also Parnell v. CashCall, Inc., 804 F.3d

1142, 1146 (11th Cir. 2015) (“The FAA places arbitration agreements on equal

footing with all other contracts and sets forth a clear presumption—‘a national

policy’—in favor of arbitration.”) (citations omitted). That said, parties cannot be

required to submit a dispute to arbitration unless they have agreed to do so.

“[A] court may order arbitration of a particular dispute only where the court is

satisfied that the parties agreed to arbitrate that dispute.” Granite Rock Co. v. Int’l

Bhd. of Teamsters, 561 U.S. 287, 297 (2010) (citations omitted); Howsam, 537 U.S. at

83; AT&T Techs. Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986).

III.   DISCUSSION

       a.    The parties’ purported arbitration agreement

       The Signature Defendants contend that Plaintiff is obligated to pursue her

claims through alternative dispute resolution (ADR), including arbitration, rather
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 7 of 21




than proceeding in this Court.22 They assert that all of Plaintiffs’ claims are subject

to the terms of the Agreement to Informally Resolve and Arbitrate All Disputes

(the Arbitration Agreement) that Plaintiff allegedly signed when Reed was

admitted to the Facility.23 A copy of the Arbitration Agreement is attached to the

Signature Defendants’ motion and states in pertinent part:

               AGREEMENT TO INFORMALLY RESOLVE AND
                      ARBITRATE ALL DISPUTES
                                         ....
               Please know we require all new residents and/or their
                 legal representatives to read, agree, and sign this
                             Agreement for admission.
                                         ....
              RESIDENT, FACILITY, AND ANY OTHER PERSON
              SIGNING THIS DOCUMENT UNDERSTAND AND
              AGREE THAT:
              1. If a dispute or legal claim of any kind . . . arises
                 between the parties signing this agreement . . . :
                     We will first try and resolve the dispute
                      informally between ourselves.
                     If we do not succeed, we will mediate the
                      dispute.
                     If mediation is not successful, we will arbitrate
                      the dispute.
              2. The arbitrator will be a neutral person who will
                 decide our dispute, and who we agree:


22   ECF 6.
23   ECF 6-1; ECF 6-2.
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 8 of 21




                                         ....
                      Will decide all questions about this agreement,
                       including but not limited [to] whether the
                       person(s) signing it has proper authority and
                       whether it is enforceable.
                                    ....
                        THIS MEANS THAT NO ONE WILL FILE A
                        LAWSUIT AGAINST THE OTHER, AND
                        THAT EACH PARTY IS GIVING UP, OR
                        WAIVING, THE RIGHT TO FILE A
                        LAWSUIT AND HAVE A JUDGE OR A JURY
                        DECIDE THE DISPUTE AND/OR ANY
                        ISSUES ABOUT THIS AGREEMENT . . . . 24

       Paragraph 11, on the last page of the Arbitration Agreement, applies when

the resident (i.e., Reed) is not signing on his own behalf. It states:25




24   ECF 6-2, at 3 (emphasis in original).
25   Id. at 5 (emphasis in original).
            Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 9 of 21




None of the separate lines to the right is checked or initialed in the version of the

agreement supposedly executed by Plaintiff.26

           Just below Paragraph 11 are the words “SIGN HERE!” (which are printed

in substantially larger font than the rest of the document), and a statement that

says:

                I HAVE READ THIS DOCUMENT, UNDERSTAND
                IT, HAVE HAD THE CHANCE TO ASK QUESTIONS,
                AND ACKNOWLEDGE MY RIGHT TO SPEAK WITH
                AN ATTORNEY ABOUT THIS. I UNDERSTAND
                THIS    AGREEMENT    IS   REQUIRED   FOR

26   Id.
           Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 10 of 21




                 ADMISSION TO THE FACILITY. I VOLUNTARILY
                 CONSENT TO ALL OF ITS TERMS AND
                 CONDITIONS . . . .27

This is followed by the signature block:28




The text above the electronic signatures says “DocuSigned by.” The asterisked text

below the representative signature line, which appears in substantially smaller

text than the rest of the agreement, states: “*Representative understands and

agrees s/he is signing in both representative and individual capacities.”

           b.    The parties’ arguments

           Plaintiff was the attorney-in-fact for Reed, pursuant to a durable power of

attorney duly executed on September 25, 2015 (the POA).29 The POA authorized

Plaintiff, among other things, to manage and conduct all of Reed’s affairs and



27   Id.
28   Id.
29   ECF 6-3.
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 11 of 21




exercise all of his legal rights and powers.30 It also specifically permitted Plaintiff

to “[e]nter into binding contracts” on Reed’s behalf.31 As a result, the Signature

Defendants argue, Plaintiff must engage in ADR and arbitration because she had

the authority to sign and did sign the Arbitration Agreement on behalf of Reed.32

        The parties do not contest the authenticity of the POA or whether Plaintiff

had the legal authority under the POA to bind Reed to a contract. Rather, Plaintiff

argues that the Signature Defendants have failed to establish the existence of a

valid arbitration agreement because they have not established the authenticity of

the electronic signature that appears at the end of the Arbitration Agreement.33 In

particular, Plaintiff points out that she signed other admission paperwork by

hand.34 She also argues the burden of proving a valid agreement belongs to the

Signature Defendants: since they cannot establish that she assented to the

Arbitration Agreement based on the electronic signature, they cannot compel her

to engage in ADR or arbitration.35



30   Id. at 2.
31   Id. at 3 ¶ 6.
32   ECF 6-1, at 9–11.
33   See generally ECF 13, at 6–10.
34   Id. at 8.
35   Id. at 6–8.
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 12 of 21




       Plaintiff further argues that, even if the Signature Defendants could

establish the authenticity of the electronic signature, the parties never agreed to all

material terms of the contract because there is no affirmation or acceptance of the

statements in Paragraph 11, as replicated above.36 Finally, Plaintiff argues that the

Arbitration Agreement is not enforceable because it violates public policy in the

form of regulations promulgated by the Centers for Medicare & Medicaid Services

(CMS) in September 2019.37

       In reply, the Signature Defendants argue that Plaintiff does not deny signing

the Arbitration Agreement and that she bears the burden of proof in contesting the

signature.38 They further assert, in circular fashion, that Plaintiff “undoubtedly

assented to the arbitration agreement and its terms” because her electronic

signature appears on the last page of the Arbitration Agreement.39 Finally, the

Signature Defendants argue that the CMS regulations cannot have retroactive

effect, and therefore cannot form the basis for a public policy that would prohibit

enforcement of the parties’ Arbitration Agreement.40


36   Id. at 8–10.
37   ECF 13, at 3–6.
38   ECF 17, at 4–5.
39   Id. at 6. See generally id. at 4–6.
40   Id. at 2–4.
       Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 13 of 21




      c.     Analysis

      “The threshold question of whether an arbitration agreement exists at all is

‘simply a matter of contract.’ Absent such an agreement, ‘a court cannot compel

the parties to settle their dispute in an arbitral forum.’” Bazemore v. Jefferson Cap.

Sys., LLC, 827 F.3d 1325 (11th Cir. 2016) (quoting First Options of Chicago, Inc. v.

Kaplan, 514 U.S. 938, 943 (1995); Klay v. All Defendants, 389 F.3d 1191, 1200 (11th Cir.

2004)). Accordingly, the Court first addresses whether the parties entered into a

valid contract requiring arbitration.

             i.     The Court must apply Georgia law to determine whether the
                    parties entered into a valid agreement to arbitrate.

      Plaintiff’s arguments challenge the formation of the Arbitration Agreement.

“It is [ ] well settled that where the dispute at issue concerns contract formation,

the dispute is generally for courts to decide.” Granite Rock, 561 U.S. at 296 (citations

omitted). This standard “make[s] logical sense: How could a court enforce an

arbitration clause contained in a contract that may never have been formed in the

first place?” Cogas Consulting, LLC v. Aeterna Zentaris Inc., Civ. A. No. 1:18-cv-1238-

AT, 2018 WL 7253597, at *4 (N.D. Ga. Aug. 27, 2018).

      State law governs whether the parties formed a contract. Bazemore, 827 F.3d

at 1329 (citing First Options, 514 U.S. at 944). See also Cogas Consulting, 2018 WL

7253597, at *3 (“[T]his Circuit repeatedly has emphasized that state law generally
         Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 14 of 21




governs whether an enforceable contract or agreement to arbitrate exists.”)

(citations omitted) (internal quotation marks omitted). Accordingly, “[t]he Court

simply looks to whether contract formation is in dispute—either because Plaintiff

or Defendant denies its existence—and then looks to governing state-law

principles to resolve the formation dispute.” Cogas Consulting, 2018 WL 7253597,

at *3.

         “In diversity cases, the choice-of-law rules of the forum state determine

what law governs.” Interface Kanner, LLC v. JPMorgan Chase Bank, N.A., 704 F.3d

927, 932 (11th Cir. 2013). For contract cases, “Georgia follows the traditional rule

of lex loci contractus.” McGill v. Am. Trucking & Trans., Ins. Co., 77 F. Supp. 3d 1261,

1264 (N.D. Ga. 2015). Pursuant to this doctrine, “contracts are governed by the law

of the place where they were ‘made.’” Id. Contracts are “made” where “the last act

essential to the completion of the contract was done.” Gen. Tel. Co. of Se. v. Trimm,

252 Ga. 95, 95 (1984) (citing Peretzman v. Borochoff, 58 Ga. App. 838 (1938)). Here,

the last act necessary to “make” the Arbitration Agreement—if there was such an

agreement—was Plaintiff’s alleged execution of it in Georgia.41 Int’l Bus. Machines

Corp., v. Kemp, 244 Ga. App. 638, 641–62 (2000) (under Georgia law, laws of state




41   ECF 6, at 2; ECF 6-1, at 2, 4.
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 15 of 21




where acceptance occurs govern contract). Accordingly, Georgia law governs the

issue of contract formation.

       Under Georgia law, “[t]o constitute a valid contract, there must be parties

able to contract, a consideration moving to the contract, the assent of the parties to

the terms of the contract, and a subject matter upon which the contract can

operate.” O.C.G.A. § 13-3-1. The party asserting that the contract exists—here, the

Signature Defendants—is the one that bears the burden of proof to establish its

existence. Jackson v. Easters, 190 Ga. App. 713, 714 (1989) (citations omitted). See

also Bazemore, 827 F.3d at 1330 (citing Jackson, 190 Ga. App. at 714).

              ii.     The Signature Defendants have not established the
                      authenticity of the electronic signature on the Arbitration
                      Agreement.

       The key problem here is that the signature on the Arbitration Agreement

above the “Authorized Representative/Individual* Signature” line was typed and

made electronically through DocuSign.42 Thus, as Plaintiff points out, it is

“impossible to authenticate the signature as belonging to Plaintiff via recognition

of the handwriting.”43 Moreover, Plaintiff has presented some (scant) evidence




42   ECF 6-2, at 5.
43   ECF 13, at 7–8 (citing Fed. R. Evid. 901(b)(2)).
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 16 of 21




that other admission paperwork she executed when Reed was admitted to the

Facility was signed by hand.44

        The Signature Defendants’ motion does not point to any evidence that

Plaintiff is the one who personally placed the electronic signature on the

Arbitration Agreement or that she authorized someone else to do so.45 In fact, other

than the existence of a typed electronic signature on the Arbitration Agreement,

the Signature Defendants have not pointed to anything suggesting that the

document was even presented to Plaintiff.46 Bazemore, 827 F.3d at 1331 (defendant

“has presented no competent evidence that [the plaintiff] entered into any relevant

arbitration agreement. Accordingly, it cannot compel her to arbitrate on the basis

of such terms.”).

        In their reply brief, the Signature Defendants emphasize that Plaintiff did

not deny signing the agreement.47 They also contend that the burden of proof is on

the party contesting the genuineness of a signature to show that the signature is

not hers.48 The cases cited in support are, however, inapposite. See Nelson v. State


44   Id. at 8.
45   See generally ECF 6-1, at 2, 4, 9–11.
46   See generally id.
47   ECF 17, at 4.
48   Id. at 5.
       Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 17 of 21




Farm Life Ins. Co., 178 Ga. App. 670 (1986); Bunn v. Farmers’ Warehouse Co.,

19 Ga. App. 567, 90 S.E. 78 (1916). Both Bunn and Nelson involved attacks on

signatures made by hand. Nelson, 178 Ga. App. at 672; Bunn, 90 S.E. at 79. The

Signature Defendants cite no authority with regard to the treatment of typed

electronic signatures, which obviously lack the ability to be authenticated through

handwriting analysis.

      The requirement in Federal Rule of Evidence 901(b)(4) “that there be

something more than the appearance of the item [to authenticate it] is particularly

important with respect to documents that can be easily altered, such as those

generated by computer.” Brown v. Great-W. Healthcare, Civ. A. No. 1:05-cv-2676-

RWS-GGB, 2007 WL 4730651, at *3 (N.D. Ga. June 8, 2007) (emphasis added)

(citing, inter alia, 2 Kenneth S. Broun, McCormick on Evidence § 227 (6th ed. 2006)

(“E-mails can be authenticated by their authorship. The electronic signature that

they bear may not be sufficient, however, because of the risk of manipulation of e-

mail headers.”); 34 Am. Crim. L. Rev. 1387, 1388 (1997) (stating that “the increasing

use of electronic mail in the United States, combined with the ease with which it

can be forged, should at least give courts pause”)).

      The Signature Defendants also argue that, because “acceptance of the

arbitration agreement was required for a resident to be admitted to the [F]acility[,]
        Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 18 of 21




[i]t is undisputed that Reed was admitted to the facility, which would not have

occurred absent Plaintiff’s acceptance of the agreement.”49 This tautology does

nothing to establish Plaintiff’s acceptance of the Arbitration Agreement. The

Signature Defendants have not come forward with any evidence that Plaintiff

placed her electronic signature on the Arbitration Agreement, that she was

presented with a copy of it when signing other admission paperwork, or that she

was even aware of the existence of the document prior to Reed’s admission to the

Facility. Accordingly, Reed’s admission is not an indicium of contract acceptance

by Plaintiff.

                iii.   The Signature Defendants have not otherwise established
                       Plaintiff’s assent to the Arbitration Agreement.

       “The requisites of an explicit contract [under Georgia law] are a meeting of

the minds of the parties, mutuality, and the clear expression of the terms of the

agreement.” Jackson, 190 Ga. App. at 714. “One of the essential elements of a valid

contract is ‘the assent of the parties to the terms of the contract.’ This requires (a) a

meeting of the minds (b) on the essential terms of the contract.” John K. Larkins,

Jr., Ga. Contracts: Law and Litigation § 3:2 (2d ed. Sept. 2019 update) (footnotes

omitted). See also Bazemore, 827 F.3d at 1330. Courts apply an “‘objective theory of



49   ECF 17, at 5 n.2
           Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 19 of 21




intent’” to determine whether there was mutual assent to a contract—that is, “‘one

party’s intention is deemed to be that meaning a reasonable [person] in the

position of the other contracting party would ascribe to the first party’s

manifestations of assent.’” Cogas Consulting, 2018 WL 7253597, at *6 (quoting Legg

v. Stovall Tire & Marine, Inc., 245 Ga. App. 594, 596 (2000)).

           Plaintiff argues that the Signature Defendants cannot show a meeting of the

minds as to all essential terms of the contract, pointing specifically to the fact that

none of the subsections of Paragraph 11 in the Arbitration Agreement has been

initialed.50 She asserts this shows a lack of acceptance of those terms.51 In their

reply, the Signature Defendants call this a “classic elevation of form over

substance” because Plaintiff “undoubtedly assented to the arbitration agreement

and its terms” by signing at the bottom of the agreement.52

           The Court is not persuaded by the Signature Defendants’ argument. Since

they have the burden of proof, their reliance on the contested electronic signature

to establish assent to sections of the Arbitration Agreement that required separate

indicia of acceptance is not objectively reasonable. Cogas Consulting, 2018 WL



50   ECF 13, at 8–10.
51   Id.
52   ECF 17, at 6.
       Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 20 of 21




7253597, at *5. The Court cannot conclude on the record before it that the parties’

minds met “‘at the same time, upon the same subject matter, and in the same

sense’” with regard to arbitration. Auto-Owners Ins. Co. v. Crawford, 240 Ga. App.

748, 750 (1999) (quoting Wilkins v. Butler, 187 Ga. App. 84, 85 (1988)).

      d.     Limited discovery and further briefing concerning the alleged
             formation of the Arbitration Agreement is appropriate.

      Under the FAA, “[i]f the making of the arbitration agreement or the failure,

neglect, or refusal to perform the same be in issue, the court shall proceed

summarily to the trial thereof.” 9 U.S.C. § 4. The Eleventh Circuit has held that a

summary-judgment like standard should be applied to this section when assessing

whether a trial is necessary. Bazemore, 827 F.3d at 1333 (citing Fed. R. Civ. P. 56(a)).

If there is no genuine dispute as to any material fact concerning the formation of

the arbitration agreement, then the Court may “conclude as a matter of law” that

the parties did not enter into such an agreement. Bazemore, 827 F.3d at 1333.

However, if there is a dispute of material fact, the Court should “‘proceed

summarily to the trial.’” Burch v. P.J. Cheese, Inc., 861 F.3d 1338, 1346 (11th Cir.

2017) (quoting 9 U.S.C. § 4).

      Here, the Court finds that limited discovery and further briefing is necessary

concerning whether Plaintiff assented to the Arbitration Agreement. Only then
       Case 1:19-cv-03967-SDG Document 41 Filed 09/23/20 Page 21 of 21




will the Court be able to determine whether there exists a genuine issue of material

fact on this question that renders a trial of the issue unnecessary.

IV.   CONCLUSION

      The Signature Defendants’ Motion to Compel Alternative Dispute

Resolution and Stay Proceedings [ECF 6] is DENIED WITHOUT PREJUDICE.

The STAY as to the Signature Defendants is lifted solely for purposes of

conducting discovery concerning whether Plaintiff assented to the Arbitration

Agreement. Such discovery shall commence immediately and continue through

and including November 9, 2020. Plaintiff and the Signature Defendants shall have

through and including November 23, 2020 to submit motions for summary

judgment on this limited issue, if appropriate. Each side shall have 14 days

thereafter to respond to such briefing. Any reply briefs shall be filed within 7 days

after the response brief to which it relates. In her briefing, Plaintiff may renew any

appropriate arguments concerning the enforceability of the Arbitration

Agreement, some of which may not have been reached in this Order.

      SO ORDERED this the 23rd day of September 2020.




                                                      Steven D. Grimberg
                                                United States District Court Judge
